Citation Nr: 0624905
Decision Date: 08/14/06	Archive Date: 01/31/07
	
DOCKET NO. 05-20 335                        DATE AUG 14 2006



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 through June 1986.

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

FINDINGS OF FACT

The veteran currently has Level VII acuity hearing in both ears.

	CONCLUSION OF LAW
The criteria for an initial rating of 40 percent for bilateral hearing loss have been
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85,4.86, Diagnostic Code 6100 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2005), provide that the VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. It also requires the V A to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the

- 2 



VA will attempt to obtain on behalf of the claimant. In addition, the VA must also request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of Appeals for Veteran's Claims (the Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F .R. § 3.159 should include all downstream issues of the claim. (i.e., the initial-disability-rating and effective-date elements of a service-connection claim). See, Dingess v. Nicholson, 19 Vet.
App. 473 (2006). While the notice letter adequately notified the veteran pertaining to her claim for an increased rating, there was no mention in the letter as it pertained to the criteria for an assignment of an effective date based on a grant of a higher rating. In the discussion below, the Board has granted an increased rating to 40 percent for the service-connected bilateral hearing loss. The agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the effective date element when effectuating the award. Therefore, the Board finds that the veteran has not been prejudiced in the Board's favorable adjudication of his appeal. See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506)

The VCAA notice letter was sent out to the veteran after the April 2005 rating decision on appeal. By a letter dated July 2005, the RO provided the veteran with the notice required under the VCAA. The RO notified the veteran of its duty to assist him in obtaining pertinent evidence and medical records to support the veteran's claim, as well as requested that the veteran submit any supporting medical records from private treatment. Additionally, the RO informed the veteran as to what the evidence must show to establish entitlement. The RO also requested that the veteran identify any relevant evidence ,or information that would support his

- 3



claim. The veteran was also told, in essence, to submit any evidence in his possession.

In reply to the July 2005 letter, the veteran re-submitted a private audiological report. The Board further notes that the veteran's service medical records, a VA audiological report, a lay statement regarding the severity of the veteran's hearing loss, and internet articles supplying salary information, are also of record. As there is no indication of additional evidence for consideration, and because all pertinent evidence was already of record prior to the April 2005 rating decision, there is no indication in the record, or reason to believe, that the ultimate decision of the originating agency would have been different had a complete VCAA notice been provided at an earlier time. Therefore, the Board is satisfied that the RO has complied with the duty to assist requirements of the VCAA.

Given the above, the Board is satisfied that the originating agency properly processed the claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Ratings Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2005). The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state-licensed audiologist. Table VI includes a controlled speech discrimination test (Maryland CNC) and is based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. See 38 C.F.R_.§ 4.85. Table VII is used to determine the percentage evaluation by

- 4



combining the Roman numeral designations for the hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. ld.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the probative evidence shows that the veteran is entitled to an initial rating in excess of 30 percent for bilateral hearing loss.

History and Analysis

In an April 2005 rating decision, the RO granted service connection for bilateral
hearing loss and assigned the veteran a disability rating of 30 percent, effective


_ 5 



February 11, 2005. The veteran asserts that the severity of his condition warrants an initial rating in excess of 30 percent.

The veteran was afforded a VA audiological examination in March 2005. An evaluation of the right ear revealed puretone thresholds, in decibels, of 55, 65, 75, and 80 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 69. Audiometric evaluation of the left ear revealed puretone thresholds of 60, 65, 80, and 85 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 73. Speech recognition was 72 percent for the right ear and 68 percent for the left ear. The examiner noted mild to severe sensorineural hearing loss bilaterally.

Under Table VI, the veteran's puretone threshold average of 69 decibels and speech recognition of 72 percent indicates that his hearing acuity was Level VI in the right ear. The veteran's puretone threshold average of73 decibels and speech recognition of 68 percent indicates that his hearing acuity was Level VI in the left ear. A level VI in the right and left ear, translates to a 30 percent rating under Table VII.

The veteran also submitted a report of an audiological examination conducted by a private audiologist in June 2005. The report shows that the right ear had puretone thresholds, in decibels, of 60, 70, 85, and 90 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a right ear puretone threshold four frequency average of 76 and a speech recognition score of 72. The left ear revealed puretone thresholds of 55, 65, 85, and 95 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 75 and a speech recognition of 72.

The veteran's hearing loss noted in the June 2005 private evaluation is substantially similar to ,the hearing loss reported in the March 2005 VA examination. Applying
the data to § 4.85, Table VI, for t4e private 'examination report, the right ear at a puretone threshold average of 76 and 72 percent discrimination under Table VI produces a Level VI numeric designation, and the left ear at puretone threshold average of 75 and 72 percent discrimination produces a Level VI numeric

- 6



designation, which, when combined under Table VII, result in impairment equal to 30 percent. See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The audio examinations on file show the veteran to have an exceptional pattern of hearing loss in both ears. In this regard, each of the four specified frequencies (1000, 2000, 3000, 4000 Hertz) is 55 decibels or more. See 38 C.P.R. § 4.86(a). The veteran has been noted to have an average right ear puretone thresholds of 69 decibels and a left ear puretone threshold average of 73 when examined in March 2005. Under Table VIa this translates into numeric designations of V for the right ear and VI for the left ear. Under the regulation those designations would be increased to VI and VII. This translates into a 30 percent rating under Table VII. When examined in June 2005, his puretone average for the right ear was 76, which translates to a numeric designation of VI. This report noted a left ear puretone threshold average on the left of75, translating to a numeric designation of VI. Under the regulation those designations would be increased to VII and VII. This translates to a 40 percent rating. Thus, when applying the exceptional patterns of hearing impairment regulation, an increased rating to 40 percent is warranted.

There is no evidence showing that a rating in excess of 40 percent has been met at any time since the grant of service connection. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). Under the circumstances in the instant case, the Board must find that the evidence supports a higher 40 percent rating, but that the preponderance of the evidence is against the claim for a rating in excess of 40 percent, even when considering the benefit-of-the doubt doctrine. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to an initial rating of 40 percent for bilateral hearing loss is granted.

K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

- 7



